Citation Nr: 0414542	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for seizure disability, 
claimed as head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had over 9 years active duty ending in March 
1995.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2001, a 
statement of the case was issued in November 2001, and a 
substantive appeal was received in October 2002.  It appears 
that the statement of the case was inadvertently sent to an 
old address although the veteran had already notified the RO 
of a new address.  The RO then accepted an October 2002 
letter as a timely substantive appeal.  Under the 
circumstances, the Board believes that the substantive appeal 
should be viewed as timely and that the Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.   


REMAND

The veteran has variously reported that he had a head injury 
in service sometime in 1984, 1985 or 1986.  While there are 
some service medical records dated from 1992 to 1995, it 
appears that records prior to 1992 have been lost.  The 
veteran has reported his various unsuccessful attempts to 
obtain such records on his own, and the record shows that the 
RO has made numerous requests for service records only to be 
informed that there are no additional records available.  It 
does not appear that any useful purpose would be served by 
any additional request for service medical records, but 
action to obtain the veteran's service personnel records 
based on the possibility that such records may in some manner 
verify the veteran's factual assertions regarding the claimed 
injury. 

The claims file suggests that a seizure disorder was first 
documented sometime in 1997 or 1998.  A July 1998 VA 
neurology clinic record notes the veteran's report of a head 
injury in the mid-1980's, but no etiology opinion was 
offered.  Under the special circumstances of this case where 
a significant portion of the veteran's service medical 
records have apparently been lost, the Board believes that a 
VA examination with etiology opinion is necessary to comply 
with 38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The RO should take appropriate action 
to request the veteran's service 
personnel records.  

3.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the nature and etiology of any 
current seizure disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests, should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  If it is 
determined that the veteran suffers from 
a seizure disorder, then the examiner 
should assume for the sake of argument 
that the veteran suffered the claimed 
head injury in 1984, 1985 or 1986.  After 
reviewing the evidence, including the 
available service medical records and 
post-service medical records, the 
examiner should then offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such seizure disorder 
is causally related to the claimed 1994, 
1985, 1986 head injury or trauma.  A 
detailed rationale should be offered to 
include the significance, if any, in the 
duration of time between the claimed 
inservice head injury and the first 
documentation of a seizure disorder in 
1997 or 1998.   

4.  After completion of the above the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case if necessary and be 
afforded and opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




